Citation Nr: 1024759	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-28 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from August to 
December 1970 and on active duty from April 1984 to February 
1987.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

When this case was before the Board in March 2009, it was decided 
in part and remanded in part.


REMAND

The record reflects that the Veteran was a member of the National 
Guard of Puerto Rico for many years following his discharge from 
active service in 1987 and might still be a member of the 
National Guard of Puerto Rico.  An October 2006 DA Form 2173 
indicates that the Veteran incurred gastrointestinal disease in 
the line of duty while serving on active duty in June 2006.  The 
record also reflects that the RO has granted the Veteran service 
connection for gastroesophageal reflux disease on the basis that 
it was incurred in active duty in June 2006.  

While some medical records pertaining to the Veteran's National 
Guard service after 1987 have been associated with the claims 
folder, it is not clear that all pertinent National Guard medical 
records have been associated with the claims folder.  Moreover, 
verification of the Veteran's period or periods of active duty, 
active duty for training, and/or inactive duty for training after 
his discharge from active service in 1987 is not of record.

In light of these circumstances, this case is REMANDED to the RO 
or the Appeals Management Center (AMC), in Washington, D.C., for 
the following actions:



1.  The RO or the AMC should undertake all 
indicated development to verify the 
Veteran's dates of active duty, active duty 
for training, and inactive duty for 
training, to include obtaining a complete 
copy of the Veteran's service personnel 
records.  

2.  The RO or the AMC should also undertake 
all indicated development to obtaining any 
outstanding medical records pertaining the 
Veteran's National Guard service following 
his discharge from active service in 
February 2007.  

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.  

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case to the appellant and 
his representative and afford them the 
requisite opportunity to respond before the 
claims folder is returned to the Board for 
further appellate action.   

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action unless he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 
129, 141 (1992).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


